10/20/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0149


                                      DA 21-0149
                                   _________________

MARK S. IBSEN, M.D.,

            Petitioner and Appellant,

      v.
                                                                  ORDER
MONTANA STATE BOARD OF MEDICAL
EXAMINERS,

            Respondent and Appellee.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Christopher D. Abbott, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 20 2021